Citation Nr: 0710124	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the right 
shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim for service 
connection for tinnitus and also granted the veteran's 
increased rating claim for residuals of a shell fragment 
wound to the right shoulder, assigning a 10 percent rating 
effective September 30, 2002 (the date that VA received the 
veteran's claim).  The veteran and his service representative 
were notified of this decision in February 2003.  The veteran 
disagreed with this decision in July 2003 and perfected a 
timely appeal in September 2003.  He also requested a Travel 
Board hearing.  

In an October 2005 rating decision, the RO granted the 
veteran's claim for service connection for tinnitus and 
assigned a 10 percent rating effective September 30, 2002.  
The 10 percent rating is the maximum schedular evaluation 
allowed under the applicable criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 6260.  See also, Smith v. Nicholson, 19 Vet. 
App. 63 (2005), rev'd., 451 F.3d 1344 (Fed. Cir. 2006), cert. 
denied, __ U.S. __, 75 U.S.L.W. 3122 (Jan. 22, 2007) (holding 
that VA properly interpreted its regulations as permitting 
only one 10 percent evaluation for service-connected 
tinnitus).  Since the veteran has not disagreed with the 
rating (i.e., disagreeing that an extraschedular rating was 
not assigned) or effective date assigned for his tinnitus, an 
issue pertaining to tinnitus is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In January 2007, the veteran withdrew his Travel Board 
hearing request in a written statement received at the RO.  
See 38 C.F.R. § 20.204 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

A review of the claims file shows that, on November 3, 2005, 
the RO sent a letter to the veteran notifying him that he was 
scheduled for a VA examination on November 29, 2005.  The VA 
examination notice letter was mailed to the veteran at a 
street address in Kingsland, Texas.  Unfortunately, the VA 
examination notice letter was subsequently returned to the RO 
as undeliverable by the U.S. Postal Service.  A copy of the 
VA examination notice letter sent to the veteran and the 
original envelope, labelled "RTS" (or "Return To Sender"), 
are both of record in the claims file.  It does not appear 
that the RO attempted to obtain an updated mailing address 
for the veteran, either by attempting to contact him by 
telephone or by contacting his service representative, after 
the VA examination notice letter was returned as 
undeliverable.

On December 27, 2005, the RO issued a supplemental statement 
of the case (SSOC) to the veteran in which he was informed 
that he had failed to report for a scheduled VA examination 
in November 2005 and that evidence expected from that 
examination could not be considered in support of his 
increased rating claim for residuals of a shell fragment 
wound to the right shoulder.  The SSOC was addressed to the 
veteran at a Post Office box in Kingsland, Texas, and not to 
the street address where the VA examination notice letter had 
been sent in November 2005.  It is not clear why the RO used 
a different mailing address for the December 2005 SSOC than 
for the November 2005 VA examination notice letter.  A copy 
of the December 2005 SSOC also was sent to the veteran's 
then-service representative, Disabled American Veterans 
(DAV).

In May 2006, the veteran notified VA of his new mailing 
address.  In June 2006, DAV also notified VA of the veteran's 
new mailing address.

The Board notes that, under 38 C.F.R. § 3.655, for increased 
rating claims, where a claimant fails to report without good 
cause for a VA examination, the claim "shall be denied."  
See 38 C.F.R. § 3.655 (2006).  It appears that the RO 
continued the denial of the veteran's claim for a rating in 
excess of 10 percent for residuals of a shell fragment wound 
to the right shoulder in the December 2005 SSOC on the basis 
of his failure to report for VA examination in November 2005, 
although 38 C.F.R. § 3.655 was not cited in that SSOC.  
However, the Board finds that it was error for the RO not to 
attempt to obtain the veteran's correct mailing address after 
the November 2005 VA examination notice letter was returned 
as undeliverable.  Further, the RO should not have denied the 
veteran's increased rating claim on the basis of his failure 
to report for VA examination when he was not properly 
notified of his scheduled VA examination in the first place.  
Therefore, on remand, after confirming the veteran's correct 
mailing address, he should be rescheduled for VA joints 
examination.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the veteran's correct 
mailing address, ask the veteran to 
identify all VA and non-VA physicians who 
have evaluated or treated him for 
residuals of a shell fragment wound to the 
right shoulder since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  Schedule the veteran for a joints 
examination to determine the current 
severity of his service-connected 
residuals of a shell fragment wound to the 
right shoulder.  A copy of the VA 
examination notice letter sent to the 
veteran at his correct mailing address 
should be included in the claims file.  
The claims folder, to include a copy of 
this REMAND, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file, to include a report in 
the veteran's service medical records 
dated July 24, 1944, of a lacerated 
shrapnel wound, was reviewed.  Any 
indicated studies and tests should be 
performed.

3.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claim of entitlement 
to an increased rating in excess of 
10 percent for residuals of a shell 
fragment wound to the right shoulder.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

